Citation Nr: 0801844	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with 
diverticulitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
July 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record.

As the veteran's claims for higher ratings emanate from his 
disagreement with the initial compensable evaluations 
assigned following the grants of service connection for GERD 
with diverticulitis and for right ankle tendonitis, the Board 
has characterized those claims for initial ratings in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  The veteran's left ankle injury in service was acute and 
transitory, and a continuing disability was not then present.  
He has not presented competent medical evidence of a current 
left ankle disorder.  

2.  The veteran's right ankle tendonitis is manifested by no 
more than moderate limitation of motion.

3.  The veteran has stable, asymptomatic diverticulosis.  His 
GERD is primarily manifested by heartburn and dysphagia.  His 
disability has never been characterized by any medical 
professional as severe, nor is there objective evidence that 
the disability is manifested by regurgitation, or 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  A chronic left ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for right ankle tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 5271-5024 
(2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for GERD/diverticulosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.114, DC 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - left ankle

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

The veteran maintains that he has a left ankle disability 
that had its onset during military service.  The Board finds 
however that the primary impediment to a grant of service 
connection for this claimed disability is the absence of 
medical evidence.

Factual Background and Analysis

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997). 

Service medical records (SMRs) show that in September 1994 
the veteran was treated for a left ankle sprain.  X-rays were 
normal with no evidence of fracture or dislocation.  There 
were no significant findings reported and no evidence of 
additional follow-up evaluation which would provide a basis 
for current diagnoses of any chronic left ankle disorder.  At 
his retirement examination in February 2002, the veteran 
reported a history of bilateral ankle sprains and swelling 
with complaints primarily confined to the right ankle.  At 
that time only right ankle abnormalities were highlighted and 
service connection was subsequently established for right 
ankle tendonitis.  As a result, the SMRs do not show evidence 
of a chronic left ankle disease process.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  

In addition, there have been no objective post-service 
clinical findings or competent medical opinion to indicate 
that the veteran has had continuing disabling symptomatology 
as a result of the left ankle sprain.  On VA examination in 
September 2002, the left ankle did not reveal any soft tissue 
swelling, deformity or tenderness.  Active and passive 
dorsiflexion could be performed up to 15 degrees and active 
and passive plantar flexion could be performed up to 25 
degrees without pain.  Muscle strength was 5/5.  The clinical 
impression was normal examination of the left ankle.  

On VA examination in May 2007, the veteran gave a history of 
twisting both ankles in service while running.  He also 
indicated a history of left ankle weakness, but currently the 
ankle did not bother him and was stable.  Examination of the 
left ankle and foot was normal with the exception of mild 
bunions and calluses.  Motor function was 5/5 and there was 
no obvious instability of the ankle or foot.  Dorsiflexion of 
the left ankle was to 20 degrees and plantar flexion to 40 
degrees.  X-rays were normal.  The examiner concluded that 
due to the lack of any significant objective physical 
findings of a left ankle condition and the paucity of service 
records documenting a significant left ankle condition, it 
was less than 50 percent probability that any currently 
diagnosed left ankle condition was related to service or the 
service-connected right ankle.  

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  His complaints 
made during VA examinations were not substantiated by the 
objective findings reported, which essentially showed no 
current evidence of a left ankle disability.  In the absence 
of a clear diagnosis of a left ankle disability, or 
abnormality which is attributable to some identifiable 
disease or injury during service, an award of service 
connection is not warranted.  

The only other evidence submitted in support of the claim is 
the veteran's testimony given at a March 2006 Board hearing 
during which he essentially reiterated previously submitted 
information concerning his in-service and post-service 
symptoms.  He also testified that he was told his left ankle 
condition could be related to his service-connected right 
ankle tendonitis.  Of some significance is the fact that the 
veteran also acknowledged that a left ankle disability had 
not specifically been diagnosed.  Despite his testimony, in 
the absence of medical evidence of a current disorder, 
service connection cannot be granted if there is no present 
disability.  The Board notes that he is competent to report 
symptoms he experienced in service.  However, he is not 
qualified to render an opinion as to the causation or 
etiology of his currently claimed disorder, or establish a 
diagnosis based upon in-service experiences.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his opinion 
and theories do not constitute competent medical evidence in 
support of his claim, and thus carry no probative weight.

The competent medical opinions in the record conclusively 
found no etiological relationship between the service-
connected right ankle and subsequent development of any left 
ankle disability.  Thus, the Board finds that there is no 
medical basis for holding that the veteran's claimed left 
ankle disability and service-connected right ankle are 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of Allen, which 
would be permitted if any service-connected disability caused 
aggravation of the left ankle.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

right ankle tendonitis 

By a rating decision in December 2002, the RO granted service 
connection and assigned a 10 percent evaluation for right 
ankle tendonitis under DC 5024.  The veteran disagreed with 
the evaluation assigned.  

Diseases rated under DCs 5013 through 5024 are rated on the 
basis of limitation of motion of the body part affected as 
degenerative arthritis.  38 C.F.R. § 4.71a (2007).

Under DC 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

The Board observes that the terms "mild," "moderate," 
"moderately severe" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The pertinent evidence of record includes SMRs which show 
treatment for recurrent right Achilles pain, recurrent ankle 
sprains and heel pain diagnosed as Haglund's deformity.  
Flare-ups of pain occurred with running and prolonged 
standing.  

On VA examination in September 2002 the veteran walked with a 
normal gait.  There was no evidence of soft tissue swelling.  
There was a bony deformity of the calcaneum posteriorly and 
tenderness on palpation at the insertion of the right 
Achilles tendon.  Active and passive dorsiflexion could be 
performed up to 15 degrees and active and passive plantar 
flexion could be performed up to 25 degrees without pain.  
Muscle strength was 5/5.  The diagnosis was right Achilles 
tendonitis.  

At his March 2006 Board hearing, the veteran essentially 
reiterated previously submitted information regarding his 
symptoms and consistent with complaints made during VA 
examinations and throughout the course of this appeal.  He 
testified that he has frequent right ankle pain with 
prolonged walking or jogging and that the growth on the back 
of his heel may require surgery.  

On examination in May 2007, there was mild enlargement of the 
insertion of the Achilles tendon of the heel of the right 
foot with no significant tenderness to pressure or palpation.  
He walked without difficulty and was able to toe and heel 
walk and squat without apparent difficulty or apparent pain.  
Motor function was 5/5.  There was no obvious instability of 
his ankles or feet.  Dorsiflexion of the right ankle was to 
20 degrees and plantar flexion to 40 degrees.  X-rays showed 
mild prominence of the superior posterior right os calcis 
bone which might contribute to Haglund's deformity associated 
with enlargement and chronic heel pain.  The examiner was 
unable to determine any further loss of range of motion due 
to pain, repetitious movement, lack of endurance, increased 
fatigue, incoordination or weakened movement.  

The Board concludes that, given the general lack of 
significant clinical findings, the level of disability 
required for a 20 percent rating under DC 5271 are not 
present.  VA examinations in 2002 and 2007 showed no 
significant symptomatology associated with the right ankle 
disability.  Although the veteran has chronic right ankle 
tendonitis, the evidence falls short of being characterized 
as marked.  Rather, the disability is characterized largely 
by subjective pain complaints and moderate limitation of 
motion.  There is no objective evidence of weakness, 
inflammatory changes, instability, swelling, redness, or 
heat.  

In addition, neither the veteran nor any examiner has 
established that pain or flare-ups result in functional loss 
that would equate to marked limitation of motion of the right 
ankle.  Most recently the veteran had full range of motion 
with no diminution in strength and no incoordination or 
fatigue with repetitive testing.  Although the effect of the 
veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
Rating Schedule does not require a separate rating for pain.  
See 38 C.F.R. §§ 4.40. 4.45, 4.59 (2007); Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  Therefore the Board concludes that the 
overall disability picture presented is one of essentially 
moderate limitation of motion and warrants no more than a 10 
percent disability evaluation under DC 5271.

The Board also finds that no other diagnostic code pertaining 
to the ankle affords the veteran a higher disability 
evaluation.  To that end, in the absence of ankylosis, DCs 
5270 and 5272 are not for application.  Similarly, without 
evidence of malunion of the os calcis, astragalus, or 
astragalectomy, DCs 5273 and 5274 are not for application.  
38 C.F.R. § 4.71 (2007).

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

GERD/diverticlosis

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).

In this case, the veteran's service-connected veteran's 
gastrointestinal disorder is currently rated as 10 percent 
disabling under DC 7346 for a hiatal hernia with two or more 
of the symptoms for the 30 percent rating but of lesser 
severity.  A hiatal hernia characterized by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
will be rated as 30 percent disabling.  A maximum rating of 
60 percent is warranted when the disorder is productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114 (2007).

Turning to the evidence of record, during a September 2002 VA 
examination it was noted that the veteran had a longstanding 
history of GERD with typical symptoms of heartburn as well as 
occasional esophageal stricture.  This causes him to drink 
liquid with relief of the symptoms.  He denied any history of 
nausea or vomiting.  He has had esophageal dilatation three 
times since 1989 and a previous colonoscopy showed evidence 
of diverticuli without evidence of acute diverticulitis.  He 
denied any history of rectal bleeding.  On examination the 
abdomen was soft, nontender, and not distended.  There were 
no palpable masses and bowel sounds were normoactive.  The 
diagnoses were GERD and diverticulosis.  

At his March 2006 Board hearing, the veteran essentially 
reiterated previously submitted information regarding his 
symptoms and consistent with complaints made during VA 
examinations and throughout the course of this appeal.  He 
testified that he had burning sensation and had to take 
medication on a daily basis which provides some relief.  
Although he avoided certain foods he has had no significant 
weight loss.  He induces vomiting when food becomes lodge in 
his throat but otherwise did not have tendency to vomit.  He 
reported weekly episodes of constipation but no diarrhea.  

During VA examination in May 2007, the veteran complained of 
chest pain associated with his GERD and esophageal stricture.  
He had undergone esophageal dilatation 4-5 times since the 
1980s, with the most recent procedure two years prior.  He 
noted the dilatation helped with the dysphagia but the 
benefit was temporary.  His current complaints were of 
burning sensation in his chest roughly every two months, 
problems with dysphagia and rare problems with regurgitation 
or bad taste in his mouth.  His symptoms were aggravated by 
lying flat or eating dry food.  The veteran takes Prilosec 
daily with improvement in his symptoms.  He denied nausea, 
vomiting, abdominal pain, weight loss, hematemesis, melena, 
or anemia.  The veteran also denied any problems related to 
the diverticulosis.  He had no rectal bleeding, infections, 
abdominal pain or fevers and his bowels were regular.  He was 
told to avoid food such as peanuts and to eat a high fiber 
diet.

Examination of the abdomen was normal with positive bowel 
sounds, soft, nontender and nondistended.  There was no 
hepatosplenomegaly and no masses.  There was evidence of a 
small sliding hiatal hernia.  The clinical impression was 
GERD with hiatal hernia with no evidence of stricture and 
asymptomatic diverticulosis.  Neither the reflux disease or 
diverticulosis had an affect on the veteran's job or other 
activities.  

Taking into account all relevant evidence, although the 
veteran has described at least two symptoms associated with 
the 30 percent rating under DC 7346, specifically, burning 
sensation in the chest (heartburn) and dysphagia, these 
symptoms are of less severity than that contemplated by the 
30 percent rating.  The competent evidence of record, as set 
forth above, does not demonstrate persistently recurrent 
epigastric distress or evidence of problems with weight loss, 
nausea, vomiting, hematemesis or melena.  Rather, the 
evidence indicates the veteran is fairly asymptomatic on 
medication.  Therefore, the Board concludes that the symptoms 
experienced are not productive of considerable impairment of 
health and that the degree of impairment resulting from 
service-connected GERD/diverticulosis does not more nearly 
approximate the degree of impairment contemplated by the next 
higher or 30 percent rating under DC 7346.

Evaluation of the veteran's condition under other diagnostic 
codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition.  Diverticulitis 
is to be rated as irritable colon syndrome (DC 7319), 
peritoneal adhesions (DC 7301), or colitis, ulcerative (DC 
7323), depending on the predominant disability picture.  38 
C.F.R. § 4.114 (2007).  Since the veteran's primary symptom 
appears to be constipation, the Board finds that his 
diverticulosis should be evaluated under DC 7319.  A 10 
percent rating is warranted for moderate; frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
rating is the maximum rating and is warranted for diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress. 

In this case, the Board finds that the veteran's 
GERD/diverticulosis does not warrant a higher rating under DC 
7319.  The evidence establishes that the diverticulosis is 
symptomatic to the extent that the veteran suffers from 
weekly constipation.  However, he has denied diarrhea and 
anemia, and abdominal distress as well as weight loss 
associated with this disability.  The Board does not find the 
reported level of symptomatology consistent with a finding of 
constant abdominal distress.  For these reasons, the Board 
concludes that a rating in excess of 10 percent is not 
warranted under DC 7319.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
disabilities.  The evidence does not establish that any of 
the disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claims do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the current 10 percent disability ratings for the 
right ankle tendonitis and GERD/diverticulosis effective from 
the date of the initial grant of service connection.  The 
Board on review concurs with those ratings.  The rationale 
set forth above, in determining that higher ratings are not 
warranted, is the same as that used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, higher ratings are not warranted for any portion of the 
rating period on appeal.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

In letters dated in August 2002, June 2004, June 2006, 
February 2007 and March 2007, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case, any notice defect is not 
prejudicial to the veteran.  For the increased rating claims, 
the veteran was fully notified of the disability ratings and 
assigned effective dates and because service connection for a 
left ankle disability has not been established, any questions 
regarding a disability rating or effective date are moot.

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA outpatient treatment 
reports, and VA examinations are of record.  The veteran also 
had an additional 60 days to submit any additional evidence 
that he deemed pertinent.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
right ankle tendonitis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
GERD with diverticulitis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


